Citation Nr: 1543792	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, including service in the Republic of Vietnam.  Among many other decorations, the Veteran was awarded the Silver Star, the Bronze Star Medal, the Purple Heart, and the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in April 2015.  At that time, the Board also considered the issue of entitlement to an increased rating for erectile dysfunction.  As the Board denied that claim, it is no longer before the Board.  The Board remanded the issue of entitlement to an increased rating for PTSD for further development, directing that the Veteran be afforded a new VA examination.  As such an examination was performed in August 2015, the ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's PTSD symptomatology has resulted in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Letters of July 2006 and February 2009 satisfied the duty to notify provisions.  Though the February 2009 letter was provided after the initial adjudication, the case was thereafter readjudicated, most recently in an August 2015 supplemental statement of the case.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, as have records from the Social Security Administration (SSA).  The Veteran did not submit any private treatment records in support of his claim, nor did he provide VA with releases to obtain any such records.  

The Veteran was provided VA medical examinations in September 2006, June 2010, and August 2015.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  

For the foregoing reasons, VA's duty to assist has been met.




II.  Increased Rating for PTSD

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  That rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The next higher, 50 percent, rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.   

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts 

In his June 2006 claim, the Veteran stated that he has poor sleep, and that he checks the perimeter of his house at night.  He described himself as angry, and stated that he is unable to attend group gatherings.  In a separate June 2006 letter, the Veteran stated that he is often angry, frustrated, and depressed.  

In a June 2006 letter, the Veteran's wife stated that the Veteran suffers from anxiety and depression.  She stated that he is easily angered, and yells often.  In separate June 2006 letters from his daughters, each described the Veteran as angry, depressed, and verbally abusive.  

At a September 2006 VA examination, the Veteran stated that he is irritable, but that he no longer gets into fights.  He stated that he had held the same job since returning from Vietnam, and stated that he was becoming more sociable and outgoing.  He stated that he gets along well with his coworkers, and that he did not lose time at work on account of his PTSD.

Upon examination, the Veteran was well oriented and appropriately dressed and groomed.  His behavior was appropriate, and he was friendly with adequate affect.  His mood was euthymic.  He had no impaired impulse control.  Though he was irritable, there were no episodes of violence.  His speech was spontaneous and coherent, and normal in rate and volume.  His concentration was good.  He denied suffering from panic attacks, delusions, or hallucinations.  He denied suffering from obsessional rituals, his thought process was organized and goal directed.  His judgment and memory were good, and he had no suicidal or homicidal ideation.  

The examiner diagnosed the Veteran as suffering from PTSD and assigned a GAF score of 65.  He noted that the Veteran had a "tendency to minimize his complaints."  He stated that the Veteran was able to establish and maintain effective work and social relationships, that he was able to maintain his family role, and that he had no difficulty in recreational or leisurely pursuits.  

A March 2006 VA physician note reflects that the Veteran was not as irritable or angry.  His mood was stable, and the Veteran stated that he was getting along with his coworkers.  He was assigned a GAF of 60.  A November 2006 VA psychiatric note reflects that the Veteran felt his medication was helping with feelings of depression, and that psychotherapy was helping to manage his anger.  He stated that he was meeting with fellow veterans.  

In his May 2007 notice of disagreement, the Veteran stated that he cannot stand to be around people in either a social manner or at work.  He stated that he has between 4 and 7 panic attacks per day.  

A July 2007 VA mental health note reflects that the Veteran stated that his anger and irritability were under control, and he denied problems at work.  An April 2008 VA psychiatry note states that the Veteran denied losing his temper at work, and he stated that he enjoys his job.  A January 2009 psychiatric note reflects that the Veteran was able to control his irritability, and that he had no trouble at work.  The Veteran stated that he planned on retiring soon.  

In his March 2009 substantive appeal, the Veteran again stated that he cannot be around people socially or at work, and that he suffers from frequent panic attacks.  

A July 2009 VA mental health note reflects that the Veteran had retired, and that his episodes of anger and irritability had declined since his retirement.  

A June 18, 2010 VA psychiatric note reflects that the Veteran's wife described him as verbally aggressive and violent.  She stated that he did not care about his appearance since his retirement.  The Veteran stated that he did not socialize and could not be around his family.  The mental status examination stated that the Veteran was casually dressed with a partially grown beard.  He was friendly and cooperative to the examiner, and had a normal rate and volume of speech.  His affect was appropriate, he was alert and oriented, and he had no impairment to his insight or judgment.  

At a VA examination conducted that same day, the Veteran described his marital relationship as conflicted, but stated that he is close to his two adult daughters.  He stated that he prefers not to interact with his extended family and that he avoids their gatherings.  He stated that he had one close friend but did not otherwise socialize.  The Veteran stated that he had pushed members of his family, and the examiner remarked that his psychosocial functioning appeared diminished.  

Upon examination, the examiner described the Veteran as neatly groomed and appropriately dressed.  She stated that the Veteran's psychomotor activity and speech were unremarkable, and that the Veteran was cooperative and friendly with an appropriate affect.  His mood was euthymic and neutral, his attention and orientation intact.  His thought process and content were unremarkable, and he had no delusions or hallucinations.  She reported that the Veteran did suffer from sleep impairment, including nightmares and insomnia.  He had no inappropriate or obsessive behavior, and he denied suffering from panic attacks.  The Veteran endorsed having mild suicidal ideation, but he "strongly denied any intent or plan."  He had no homicidal ideation.  The Veteran did have symptoms of irritability or anger, noting that he had pushed both his brother and brother-in-law.  The Veteran was able to maintain his hygiene, and his memory was normal.  

The examiner diagnosed the Veteran as suffering from PTSD, and assigned a GAF of 62.  She noted that the Veteran retired in April 2009; she stated that though the Veteran said he retired on account of his PTSD, she doubted the veracity of his statement.  She concluded that his PTSD symptoms were mild to moderate, and would likely contribute to an intermittent inability to attend to occupational tasks.  She stated that the Veteran's PTSD resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

An October 2010 Social Security mental residual functional capacity assessment concluded that the Veteran was unable to complete a normal workweek due to limitations imposed by his mental conditions.  The examiner stated that the Veteran had no significant limitations prior to June 2010.  He stated that the evidence showed that the Veteran was irritable, that he did not bathe or dress himself, and that he was disrespectful to family members.  The examiner stated that the Veteran was anxious at his appointment.  He concluded that the Veteran suffered from PTSD with poor social functioning and poor frustration tolerance.  

An October 2010 VA mental health note reflects that the Veteran remained irritable, angry, isolative, and short-tempered, though the Veteran was better groomed than at his June 2010 appointment.  A GAF of 50 was assigned.  A May 2011 VA mental health note reflects that the Veteran claimed his anger and irritability were in control, though he did not like to meet with others.  

In a July 2011 letter, the Veteran's former coworker stated that he saw a drastic change in the Veteran.  He stated that the Veteran had lost his temper, throwing wrenches and making a coworker cry.  A separate coworker, K.C.R., stated that the Veteran had severe mood swings.  

In letters of June 2011 and August 2011, the Veteran stated that he had panic attacks on a daily basis, and that he had obsessional rituals regarding the safety of his home.  He stated that he checks to see if his house is secure during the middle of the night.  

At a February 2012 VA appointment, the Veteran stated that he was becoming irritable and angry again.  He was assigned a GAF score of 50.  A June 2012 VA note reflects that the Veteran complained of increased irritability, though he was well groomed.  

Most recently, the Veteran underwent a VA examination in July 2015.  The Veteran endorsed symptoms of depression, anxiety, and suspiciousness.  He stated that he has chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he prefers to stay at home, and that while he has a few friends, he never socializes.  

Upon examination, the Veteran was pleasant and well groomed.  He maintained good eye contact with the examiner.  His speech was of a normal rate and volume, and his mood was mildly depressed.  His affect was normal, and he was coherent and logical.  The Veteran denied suffering from audio or visual hallucinations, as well as suicidal or homicidal intent.  His judgement and insight were good.  

The examiner diagnosed the Veteran as suffering from "mild" PTSD.  She stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Analysis

This case presents a dichotomy in terms of how the Veteran's symptoms are described, including varying descriptions from the Veteran himself.  VA treatment notes and examinations, for the most part, describe the Veteran as high functioning with mild to moderate symptoms resulting from his PTSD.  Descriptions from the Veteran, his family, and his coworkers, however, all present a picture of more serious symptoms.  

In rectifying this evidence, the Board finds a statement from the September 2006 examiner to be important.  That examiner stated that the Veteran had a "tendency to minimize his complaints."  The Board finds it highly plausible that, though the Veteran presented with less severe symptoms at his examinations and appointments, the credible descriptions of the Veteran's family and coworkers more accurately show his PTSD symptoms and his social and occupational functioning.  

In consideration of that fact, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that, over the course of the entire appeals period, the Veteran's PTSD symptoms and their effect on his occupational and social outlook are most closely described by the 50 percent rating.  

Again, such a rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Over the course of the appeal period, the Veteran displayed many of these symptoms, including panic attacks, disturbances of motivation and mood (as shown by his irritability, anxiety, and depression), and a difficulty in establishing and maintaining effective work and social relationships (as shown by his strained marriage and the letters from his coworkers).  These symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

Higher ratings of 70 or 100 percent are not warranted, as the Veteran's symptoms did not approximate those described by those ratings.  Notably, the Veteran's speech was consistently described as logical and coherent; he has always been found to be oriented to person, place, and time.  There has never been any notation of spatial disorientation, his thought process has always been within normal limits, and he has consistently denied delusions or hallucinations.  

The Board recognizes that, in some cases, the Veteran has been described as having symptoms provided for in the 70 percent rating.  In letters to the RO, the Veteran stated that he checks his house a night, a possible sign of obsessional rituals.  A June 2010 VA psychiatric note reflected that the Veteran's wife stated that he did not care about his appearance since his retirement (though both that note and the VA examination conducted the same day found him to be casually dressed with adequate hygiene).  At his June 2010 VA examination, the Veteran endorsed suicidal ideation but strongly denied any intent or plan.  He also mentioned pushing his brother and brother-in-law.  

Despite these notations, the great weight of the evidence shows that the Veteran's PTSD symptoms have not been of the duration, severity, and frequency described by the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  First, with regard to the Veteran's checking his house at night, the Board does not find that this activity rises to the level of an obsessional ritual as contemplated by the 70 percent rating.  Further, at no time in any of the Veteran's treatment records or examinations did any psychiatrist or psychologist find that the Veteran had obsessional rituals or inappropriate behavior.  With regard to the other above mentioned symptoms, other than at his June 2010 psychiatric note and examination, the Veteran endorsed no other symptoms consistent with those described by the 70 percent rating.  In light of the exhaustive evidence detailed above showing the Veteran's high functioning and moderate symptoms, the June 2010 notations appear to be fleeting at best, and they do not require an increased or staged rating at any period of time.  

An extraschedular rating is also not warranted.  The evidence shows that the Veteran's service-connected PTSD results in chronic sleep impairment, panic attacks, disturbances of motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships.  These symptoms are all directly provided for by the applicable rating criteria.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

Finally, a request for a total disability based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran sought a TDIU in a July 2010 claim; the RO granted that claim in February 2014, assigning an effective date of July 7, 2010, the date his claim was received by VA.  The Veteran did not appeal the effective date assigned to his TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  

In summary, resolving all reasonable doubt in the Veteran's favor, the Board determines that his service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  A 50 percent rating for PTSD for the entire appeal period is therefore warranted.  


ORDER

A 50 percent disability rating for PTSD is granted.  



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


